      Javier Torres (SBN 271538)
 1    STINSON LLP
      1850 North Central Avenue, Suite 2100
 2    Phoenix, Arizona 85004-4584
      Tel: (602) 279-1600
 3    Fax: (602) 240-6925
      Email: javier.torres@stinson.com
 4    Attorneys for Defendant Oh My Green, Inc.
 5
                                     IN THE UNITED STATES DISTRICT COURT
 6
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8    Anne Kastler, individually, and on behalf         Case No. 4:19-cv-02411-HSG
      of other members of the general public
 9    similarly situated,                               JOINT STIPULATION TO CONTINUE
                                                        DEADLINES RELATED TO
10                                   Plaintiff,         PLAINTIFF’S MOTION TO REMAND;
                                                        ORDER
11    v.
12    Oh My Green, Inc., an unknown                     Date: October 3, 2019
      business entity; and Does 1 through 100,          Time: 2:00 p.m.
13    inclusive,                                        Courtroom: 2, 4th Floor
14                                                      Complaint Filed: February 28, 2019
                                     Defendants.
                                                        Trial Date: None Set
15
16
17            Defendant Oh My Green, Inc. (“Defendant”) and Plaintiff Anne Kastler (“Plaintiff”)

18 (collectively “Parties”), by and through their respective counsel, hereby stipulate and request the
19 Court to Order as follows:
20            WHEREAS, Plaintiff filed a Motion to Remand (Doc. 12) and a Re-Noticed Motion to

21 Remand (Doc. 14) in this action;
22            WHEREAS, the Parties have met and conferred regarding Plaintiff’s Motion to Remand,

23 as well as the current opposition and reply deadlines;
24            WHEREAS, the Parties have agreed to continue Defendant’s deadline to file an

25 Opposition to Plaintiff’s Motion to June 12, 2019;
26
27
                                                  1
28                      JOINT STIPULATION TO CONTINUE DEADLINES RELATED TO
                                PLAINTIFF’S MOTION TO REMAND; ORDER
     CORE/3516309.0002/152780875.1
 1            WHEREAS, the Parties have agreed to continue Plaintiff’s deadline to file a Reply in
 2 support of her Motion to June 19, 2019;
 3            WHEREAS, the Parties recognize that the above-proposed dates would not impact the
 4 currently set date of October 3, 2019 for the hearing on Plaintiff’s Motion to Remand;
 5            THEREFORE, it is hereby stipulated and agreed that Defendant’s deadline to file an
 6 Opposition to Plaintiff’s Motion be continued to June 12, 2019; Plaintiff’s deadline to file a
 7 Reply in support of her Motion be continued to June 19, 2019; and that the Motion to Remand
 8 shall be heard on October 3, 2019, at 2:00 p.m. or as soon thereafter as this Court is available.
 9            IT IS SO STIPULATED.
10                                                      STINSON LLP
11
                                                  By: /s/ Javier Torres
12                                                    Javier Torres
                                                      1850 North Central Avenue, Suite 2100
13                                                    Phoenix, Arizona 85004-4584
                                                      Attorneys for Defendant
14
15                                                      LAWYERS for JUSTICE, P.C.
16
17                                                      /s/ Cristine Capitulo
                                                        Cristine Capitulo
18                                                      Attorneys for Plaintiff

19
20
21
22
23
24
25
26
27
                                                  2
28                      JOINT STIPULATION TO CONTINUE DEADLINES RELATED TO
                                PLAINTIFF’S MOTION TO REMAND; ORDER
     CORE/3516309.0002/152780875.1
 1                                                 ORDER
 2            IT IS HEREBY ORDERED that Defendant’s deadline to file an Opposition to Plaintiff’s
 3 Motion be continued to June 12, 2019; Plaintiff’s deadline to file a Reply in support of her
 4 Motion to Remand be continued to June 19, 2019; and that the Motion to Remand shall be heard
 5 on October 3, 2019 at 2:00 p.m.
 6            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
 8
 9 Dated: June 3, 2019                                     ________________________________
                                                           JUDGE HAYWOOD S. GILLIAM, JR.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  3
28                      JOINT STIPULATION TO CONTINUE DEADLINES RELATED TO
                                PLAINTIFF’S MOTION TO REMAND; ORDER
     CORE/3516309.0002/152780875.1
